Citation Nr: 0306077	
Decision Date: 03/31/03    Archive Date: 04/08/03	

DOCKET NO.  02-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus (SLE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana, which denied service 
connection for SLE.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been obtained.  

2.  SLE was first diagnosed in 1994, approximately 24 years 
after service, and the medical evidence of record does not 
suggest a causal link between the veteran's SLE and any 
incident of service or finding recorded in the service 
medical records. 


CONCLUSION OF LAW

SLE was not incurred or aggravated in active military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
3103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO informed 
the appellant and representative of the evidence necessary to 
substantiate his pending claim in correspondence posted the 
veteran in March and December 2000, in Rating Decisions 
issued in June 2000 and April 2001, and in a Statement of the 
Case issued in August 2002.  The veteran was specifically 
informed of the revised duty to assist and enhanced duty to 
notify provisions required by VCAA by the RO in its August 
2002 Statement of the Case.  

The RO collected the service medical records, records of VA 
treatment, and private treatment records.  The RO notified 
the veteran that it would assist him in collecting any 
records he might reasonably identify.  At the personal 
hearing, the veteran indicated that he was unaware of any 
other records associated with his diagnosis other than those 
associated with his initial treatment for that disorder in 
1994 in Milwaukee, Wisconsin, and records subsequent to that 
date.  All known and available evidence has been collected 
for review, and there is no evidence nor is there any 
argument that there remains any evidence which has not been 
collected for review by the Board.  The Board finds that the 
veteran was kept apprised of what he must show to prevail in 
his claim, and he was generally informed as to what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  
However, while the veteran's initial diagnosis of lupus in 
1994 is well documented, there is an absence of any 
competent, credible evidence which "indicates that the 
disability or symptoms may be associated with the [veteran's] 
active military ... service." Id at 5103A(d)(2)(B).  As 
discussed in more detail below, SLE or any classic signs and 
symptoms reasonably related to SLE is not shown by any 
competent, credible evidence until 1994, approximately  24 
years after the veteran's service separation.  Any opinion on 
the contended causal relationship, with a normal separation 
examination and no medical evidence of any findings that were 
attributed to SLE until 24 years after service, would be 
speculative at best.  The RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The Board finds that the VCAA does not 
require additional medical development in this case because 
the record currently before it contains sufficient medical 
evidence to make a decision, including the report of a March 
2002 VA examination.  38 U.S.C. § 5103A; Charles v. Principi, 
16 Vet. App. 370 (2002).  As noted above, there is no 
indication that there is any additional relevant evidence 
that has not been obtained.  The duties to assist and notify 
under VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for SLE which becomes manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

In determining whether service connection is warranted for a 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

Facts:  The veteran had active service from April 1968 to 
April 1970.  The service medical records contain no diagnosis 
of lupus or SLE, nor is there any reference to symptoms of 
any form of chronic, remitting, or relapsing inflammatory or 
multisystemic disorder of connective tissue principally 
involving the skin, joints, kidneys and serosal membranes.  
The service medical records are also negative for other 
symptoms attributable to lupus including arthritis, 
arthralgia's, nephritis, central nervous system 
manifestations, pleurisy, or pericarditis.  

The report of examination for separation from service in 
February 1970 noted that the head, face, neck and scalp, and 
skin were normal.  There were no complaints referral to 
musculoskeletal pain and the neurological examination was 
normal.  In the accompanying report of medical history 
completed by the veteran, he noted frequent or severe 
headaches but he did not note swollen or painful joints or 
other neurological symptoms.  The veteran's history of 
headaches were not attributed to any underlying disease, to 
include SLE.

There are no records of medical treatment following the 
veteran's separation from service in 1970 for many years.  In 
early 1994, private records indicate that the veteran was 
suspected of having Lyme's disease, and he was evaluated for 
this disorder.  A private EEG report in April 1994 was 
interpreted as being abnormal, and showed some slowing in the 
right posterior temporal region that would be indicative of a 
focal destructive process.  No epileptogenic type activity 
was seen.  Other diagnostic studies resulted in the finding 
of a right frontal lobe lesion and, in early May 1994, the 
veteran was admitted to a private hospital for a right 
frontal craniotomy with biopsy of the dura, arachnoid, and 
cortex.  Findings from this biopsy were consistent with 
gliosis and recent/remote hemorrhage.  Laboratory findings 
performed at this time were positive for the anti-nuclear 
antibody which was consistent with systemic lupus 
erythematosus (SLE).  Material biopsied from the veteran's 
brain was nonspecific, but was felt to be consistent with a 
previous infarct.  Additional testing in the rheumatology 
department resulted in findings which were found to be 
consistent with SLE.  Previous testing indicative of epilepsy 
resulted in prescription of Dilantin, and this medication was 
maintained.  Following the diagnostic impression of SLE, the 
veteran was placed on Prednisone.  The following month, the 
veteran had a deep vein thrombosis of the right leg which was 
felt to be secondary to vascular involvement from his SLE.  A 
follow-up CAT scan of the head, after craniotomy and biopsy, 
revealed no subdural hematoma and no new occlusive thrombotic 
disease.  However, old scarring was apparent on the right 
frontal lobe area.  

Records of the Social Security Administration indicate that 
the veteran was admitted to a period of disability 
compensation based upon a primary diagnosis of SLE.  The 
period of disability was established by that agency to have 
originated in April 1994.  

Other records on file, from around 1994 forward, show 
continuing treatment both privately and by VA for a variety 
of problems including symptoms of SLE.  

In pursuing his claim, the veteran submitted various 
statements of argument and a letter from the Lupus Foundation 
of Minnesota.  This letter defined lupus as a chronic and 
incurable disease of the immune system that attacks the body 
from the inside, while showing few or no symptoms on the 
outside.  In his notice of disagreement, the veteran wrote 
that he spent considerable time in an "impact area" while at 
Fort Sill, Oklahoma.  He wrote that he had also heard that 
Agent Orange could be responsible for lupus.  He reported 
that it was uncommon for a white male to have lupus.  In his 
substantive appeal, the veteran stated that it was true that 
he did not complain about joint pain upon his release from 
the Army.  He explained that he was in the post jail and was 
afraid that a delay would have kept him there longer.  He 
said that he may have had lupus all his life and that it 
flares-up after laying dormant for a very long time.  He 
wrote that nobody knows where lupus comes from, and 
questioned how authorities could say it did not originate 
during service.  

In December 2002, the veteran testified before the 
undersigned at a video conference hearing.  He said he was 
first diagnosed with lupus at a private hospital in 
Milwaukee, Wisconsin, at the time he underwent craniotomy and 
biopsy for a lesion thought to be a possible brain tumor in 
April 1994.  He said that no doctor, private or VA, had ever 
told him that it was possible that his lupus manifested while 
he was on active duty.  The origin of lupus was simply 
unknown.  It was argued that the veteran first manifested 
headaches during service and the representative read an 
excerpt from the 16th edition of the Merck Manual that 
"migraine, epilepsy or psychosis may be initial findings."  
When asked if he had ever had problems or symptoms such as 
rashes, ulcers, or joint pain, the veteran said he first 
noticed these symptoms "[w]hile I was working, I missed a lot 
of work because of joint pains and headaches and everything 
and flu-like symptoms.  I always thought I had the flu which 
is typical of lupus."  When asked when this was, he said 
"around 1966."  When asked why he believed that SLE 
originated during service, the veteran reported that he never 
had any symptoms prior to service and that "[e]verything 
seemed to go downhill after I got discharged."  

Analysis:  The preponderance of the evidence on file is 
against the veteran's claim for service connection for SLE.  
The record reflects that the veteran's SLE was first 
established in April 1994, approximately 24 years after his 
separation service, on the basis of diagnostic studies and 
laboratory testing.  Records on file from the Social Security 
Administration show that the veteran was admitted to a period 
of disability with a principal diagnosis of SLE, and that 
disability was determined by that agency to also have had 
onset in April 1994.  There is a complete absence of clinical 
or other competent evidence which relates SLE to any 
incident, injury or disease of active military service.    

The veteran has argued that headaches reported during service 
are accepted as a symptom of SLE but headache was only noted 
by the veteran in history at the time of service separation, 
and when asked about this at the time of that examination, 
the veteran apparently responded that there had been no 
recent headaches.  There is no competent opinion that 
suggests a causal relationship between SLE and a headache 
more than 24 years earlier.  While the veteran alleges that 
joint pain during service was also an initial symptom of SLE, 
the service medical records do not show complaints or 
treatment for joint pain and the veteran did not note such 
pain in the report of medical history he completed at 
separation.  No joint pain or other musculoskeletal 
abnormality was identified in the physical examination for 
separation.  The veteran also argued that SLE might be 
attributable to Agent Orange exposure, but lupus or SLE is 
not one of the diseases which is presumptively rated to 
herbicide exposure as listed in 38 C.F.R. § 3.309(e).  
Additionally, while it is noted that the veteran had service 
during the Vietnam Era, his DD Form 214 reflects that all 
foreign service was in Europe and the veteran received no 
awards during service consistent with service in the Republic 
of Vietnam where he might have been exposed to herbicides.  
Thus, the veteran is not entitled to a presumption of 
exposure to herbicide.  38 U.S.C.A. § 1116 (West 2002).

As to the excerpts from the medical literature on SLE, the 
Board notes that medical treatises, textbooks, and articles 
may be too general in nature to provide, alone, the necessary 
evidence to link a current disability and a disease 
contracted during service.  See Sacks v. West, 11 Vet. App. 
314, 316-17 (1998).  The medical treatise, [textbook, or 
article] must provide more than speculative, generic 
statements not relevant to the veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West. 11 Vet. App. 
509, 514 (1998).  The articles submitted by the veteran and 
cited by the veteran's representative do not provide 
statements for the facts of his specific case; they do not 
show to any degree of specificity a relationship or 
connection between the veteran's SLE and any finding recorded 
during service.

As to the veteran's statements that his SLE began during 
service or is causally linked to in-service complaints, such 
as headaches, the Board finds that lay persons, however well 
intentioned, are not qualified to offer an opinion that 
requires medical knowledge, such as an opinion regarding the 
cause or date of onset of a particular diagnosis.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In sum, the Board finds that the veteran's SLE was first 
diagnosed in 1994, approximately 24 years after service, and 
the medical evidence of record does not suggest a causal link 
between his SLE and any incident of service or finding 
recorded in the service medical records.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not for application and 
it must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for systemic lupus 
erythematosus is denied.



                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

